UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act).YesNo The number of the Registrant’s shares of common stock outstanding was 10,439,783 as of May 4, 2010. TABLE OF CONTENTS Page Number PARTI. FINANCIAL INFORMATION: Item1. Financial Statements Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, 2010 and 2009 4 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) For the Three Months Ended March 31, 2010 5 Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4T. Controls and Procedures 29 PARTII. OTHER INFORMATION: Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. [Removed and Reserved] 30 Item 5. Other Information 30 Item6. Exhibits 31 Signatures 2 Table of Contents REIS, INC. CONSOLIDATED BALANCE SHEETS March 31, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and investments Receivables, prepaid and other assets Real estate assets Total current assets Furniture, fixtures and equipment, net Intangible assets, net of accumulated amortization of $11,598,010 and $10,454,529, respectively Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of Bank Loan $ $ Current portion of other debt Accrued expenses and other liabilities Reserve for option liability Deferred revenue Total current liabilities Non-current portion of Bank Loan Other long-term liabilities Deferred tax liability, net Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.02par value per share, 101,000,000shares authorized, 10,443,223 and 10,398,329shares issued and outstanding, respectively Additional paid in capital Retained earnings (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 Table of Contents REIS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For theThree Months Ended March 31, Revenue: Subscription revenue $ $ Revenue from sales of residential units Total revenue Cost of sales: Cost of sales of subscription revenue Cost of sales of residential units Total cost of sales Gross profit Operating expenses: Sales and marketing Product development Property operating expenses General and administrative expenses, inclusive of reductions attributable to stock based liability amounts of $(34,561) and $(55,830), respectively Total operating expenses Other income (expenses): Interest and other income Interest expense ) ) Total other income (expenses) ) ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ Net (loss) income per common share: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements 4 Table of Contents REIS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2010 (Unaudited) Retained Earnings (Deficit) Total Stockholders’ Equity Common Shares Paid in Capital Shares Amount Balance, January 1, 2010 $ $ $ ) $ Shares issued for vested employees restricted stock units ) — — Stock based compensation, net — — — Stock repurchases ) ) ) — ) Net (loss) — — — ) ) Balance, March 31, 2010 $ $ $ ) $ See Notes to Consolidated Financial Statements 5 Table of Contents REIS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile to net cash provided by operating activities: Deferred tax (benefit) provision ) Depreciation Amortization of intangible assets Stock based compensation charges Changes in assets and liabilities: Restricted cash and investments Real estate assets Receivables, prepaid and other assets Accrued expenses and other liabilities ) ) Reserve for option liability ) ) Deferred revenue ) ) Net cash provided by operating activities cash flows from investing activities: Web site and database development costs ) ) Furniture, fixtures and equipment additions ) ) Furniture, fixtures and equipment disposition — Net cash (used in) investing activities ) ) cash flows from financing activities: Repayment of construction loans payable — ) Repayment of Bank Loan ) ) Repayments on capitalized equipment leases ) ) Payments for option cancellations and restricted stock units ) ) Stock repurchases ) ) Net cash (used in) financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ supplemental information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes, net of refunds $ $ supplemental schedule of non-cash investing and financing activities: Shares issued for vested employees restricted stock units $ $ Mortgage receivable on sale of real estate $ See Notes to Consolidated Financial Statements 6 Table of Contents REIS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
